DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 21, 23-24, 30-33 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Arisaka (US20070210807 herein after “Arisaka”).
Claim 20: Arisaka discloses a monolithic gas sensor arrangement ([0055] all of the elements including electrodes, moisture-sensing films, circuit, are integrated thus forming a monolithic arrangement) comprising: 
	a sensor (the sensor 100) comprising: a first transducer (first sensor element 161) with a first sensitive layer (first moisture-sensing film 151); and a second transducer (second sensor element 162) with a second sensitive layer (second moisture-sensing film 152); and 
	a readout circuit (circuit 180) configured to generate a first measurement signal and a second measurement signal depending on the first and second transducers (claim 19, a circuit for processing a signal output from the detecting portion (10 which includes first sensor element 161, Fig. 6 or 7) and the reference portion (20 which includes the second sensor element 162, Fig. 6 or 7)), 
	wherein the sensor arrangement is a humidity sensor arrangement (title), wherein the first and second sensitive layers are configured to absorb water molecules (the moisture-sensing films are designed to absorb and desorb moisture [0029]), and wherein the first and second sensitive layers differ from each other in at least one property ([0042-0044] the first and second moisture-sensing films are made of different materials, [0054]).

Claim 21:  Arisaka discloses the sensor arrangement according to claim 20, wherein the first and second sensitive layers are of different materials ([0042-0044] the first and second moisture-sensing films are made of different materials).

Claim 23:  Arisaka discloses the sensor arrangement according to claim 20, wherein the first and second transducers differ from each other in accuracy and/or sensitivity (abst. “The first sensor element has a gradient of a capacitance variation to the humidity variation, which is different from a gradient of the second sensor element.” [0031] confirms that a difference in gradient difference between the two sensors secures a sensitivity difference.  Therefore, the two transducers have different sensitivities. 

Claim 24: Arisaka discloses the sensor arrangement according to claim 20, wherein the first and second transducers are configured such that they differ from each other in response rate (Fig. 3 shows the sensors’ response rates of capacitance versus humidity (detecting portion 10 includes first sensor element 161, and reference portion 20 includes second sensor element 162).  [0054] In addition, the first and second moisture-sensing films 151, 152 in the sensor 100 having the parallel plate structure may be made of different materials, similarly to the second embodiment. Thus, the gradients of the capacitance variation to the humidity variation can be made different between the first and second sensor elements 161, 162.)

Claim 30: Arisaka discloses the sensor arrangement according to claim 20, wherein the first and second transducers are arranged on a substrate (first 161 and second 162 sensor elements are arranged on a substrate 110, Fig. 6).

Claim 31: Arisaka discloses the sensor arrangement according to claim 20, wherein the first and the second transducer are capacitors (Fig. 6 shows the interdigitated capacitors 161 and 162.  Further, the output from the sensors in a capacitance [0043-0044])

Claim 32: Arisaka discloses the sensor arrangement according to claim 31, wherein the first and second transducers are interdigitated capacitors (fig. 6 shows the sensors 161 and 162 are interdigitated-electrode capacitors. The electrodes 131a, 131b, 132a, 132b, are in the shapes of the teeth of a comb.).

Claim 33: Arisaka discloses the sensor arrangement according to claim 31, wherein the first and second transducers are parallel-plate capacitors (Fig. 7 shows the parallel-plate capacitors 161, 162 which includes different moisture sensing films 151, 152 [0054].)

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Arisaka. 
Claim 25: Arisaka discloses the sensor arrangement according to claim 20.  Arisaka fails to explicitly teach wherein the readout circuit is configured to provide a result signal as a pre-defined function of the first and second measurement signals.
	However, Arisaka teaches that the manner of determining humidity from a sensor arrangement including two transducers (reference portion 20 and detecting portion 10, Figs. 8A, 8B) [0004-0007].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the predefined function [0004-0007] and capacitance-voltage converting circuit 180 as taught by Arisaka to determine a relative humidity from the sensors of Fig. 6 because it would have been obvious to try known methods for calculating relative humidity from sensor having similar arrangement including two transducers and the same output (131a, 131b, 132a, 132b) with a reasonable expectation of success. 

Claim 34: Arisaka teaches a monolithic gas sensor arrangement, comprising: a first transducer (first sensor element 161, fig. 6, 7) on a substrate (substrate 110), the first transducer comprising a first sensitive layer (first moisture-sensing film 151); and a second transducer (second sensor element 162) on the substrate (substrate 110), the second transducer comprising a second sensitive layer (second moisture-sensing film 152), wherein the gas sensor arrangement is manufactured as a humidity sensor arrangement (title), wherein the first and second sensitive layers are manufactured for absorbing water molecules (the moisture-sensing films are designed to absorb and desorb moisture [0029]), and wherein the first and second sensitive layers differ from each other in at least one property ([0042-0044] the first and second moisture-sensing films are made of different materials, [0054]).
	While Arisaka fails to explicitly teach a method of manufacturing, Arisaka teaches the device, arrangement, and functionality of the device.  A person having ordinary skill in the art before the effective filing date of the invention could use any suitable manufacturing method with a reasonable expectation of success as long as the elements are arranged and function according to Arisaka.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable method of manufacturing the device such that it results in the device of Arisaka with no change to their respective functions. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Arisaka in view of Isogai et al. (US20060096370 herein after “Isogai”).
Claim 22: Arisaka teaches the arrangement of claim 20, previous.  Arisaka fails to teach wherein the first and second sensitive layers are of different thicknesses.
	However, Isogai teaches [0034] a capacitive humidity sensor (title) wherein the capacitance of each sensor element 11, 12 (Fig. 1A) can be adjusted to a desired value by adjusting a separation distance between the comb-teeth portions of the comb electrodes, a length and the number of the comb-teeth portion, a material and thickness of the humidity sensitive layer 4, or the like.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the capacitors 10, 20 of Arisaka to have different capacitances by adjusting the thickness of the humidity sensitive layer as it is a known result-effective variable in changing capacitance as taught by Isogai. 

Claim 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Arisaka in view of applicant-cited Li et al. (“Monolithic CMOS multi-transducer gas sensor microsystem for organic and inorganic analytes”, herein after “Li”).

Claim 26: Arisaka teaches the arrangement of claim 20, previous.  Arisaka fails to teach wherein the readout circuit comprises a memory, and wherein the readout circuit is configured to provide a result signal as a pre-defined function of the first and second measurement signals.  However, Arisaka teaches that the manner of determining humidity from a sensor arrangement including two transducers (reference portion 20 and detecting portion 10, Figs. 8A, 8B) [0004-0007].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the predefined function [0004-0007] and capacitance-voltage converting circuit 180 as taught by Arisaka to determine a relative humidity from the sensors of Fig. 6 because it would have been obvious to try known methods for calculating relative humidity from sensor having similar arrangement including two transducers and the same output (131a, 131b, 132a, 132b) with a reasonable expectation of success.
	Arisaka fails to teach wherein the readout circuit is configured to provide a result signal as a pre-defined function of the first and second measurement signals and data stored in the memory.
	However,  Li teaches that capacitor data is necessary when reading out the capacitance from the sensor including capacitor geometry, polymer/analyte interaction, and a change in dielectric properties of the polymer matrix upon analyte absorption (section 2.2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use data stored in memory, including capacitor geometry, partition coefficient, and a change in dielectric properties when calculating a change in capacitance in order to have an accurate humidity reading corresponding to a detected capacitance by accounting for all of the factors which affect the capacitance of the sensor.

Claim 35: Arisaka teaches a method for generating a result signal from a capacitive gas sensor arrangement having a first transducer (first sensor element 161, Fig. 6, 7) with a first sensitive layer (first moisture-sensing layer 151) and a second transducer (second sensor element 162) with a second sensitive layer (Second moisture-sensing layer 152), wherein the gas sensor arrangement is a humidity sensor arrangement (title), and wherein the first and second sensitive layers differ from each other in at least one property ([0042-0044] the first and second moisture-sensing films are made of different materials, [0054]), the method comprising: absorbing, by the first and second sensitive layers, water molecules (the moisture-sensing films are designed to absorb and desorb moisture [0029]); generating, by the first transducer, a first measurement signal (the first measurement signal is from electrode paid 131a,b) ; generating, by the second transducer, a second measurement signal (the second measurement signal is from electrode paid 132a,b; [0035] the circuit 180 include capacitance variations in the detecting portion 10 and the reference portion 20, claim 19).
	Arisaka fails to teach generating the result signal as a pre-defined function of the first and second measurement signals.
	However, Arisaka teaches that the manner of determining humidity from a sensor arrangement including two transducers (reference portion 20 and detecting portion 10, Figs. 8A, 8B) [0004-0007]  The .  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the predefined function [0004-0007] and capacitance-voltage converting circuit 180 as taught by Arisaka to determine a relative humidity from the sensors of Fig. 6 because it would have been obvious to try known methods for calculating relative humidity from sensor having similar arrangement including two transducers and the same output (131a, 131b, 132a, 132b) with a reasonable expectation of success.
	Arisaka fails to teach generating the result signal as a pre-defined function of the first and second measurement signals and data stored in a memory.
	However,  Li teaches that capacitor data is necessary when reading out the capacitance from the sensor including capacitor geometry, polymer/anaytle interaction, and a change in dielectric properties of the polymer matrix upon analyte absorption (section 2.2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use data stored in memory, including capacitor geometry, partition coefficient, and a change in dielectric properties when calculating a change in capacitance in order to have an accurate humidity reading corresponding to a detected capacitance by accounting for factors which affect the capacitance of the sensor.

Claims 27, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Arisaka in view of Li further in view of O’Connell (US20140026642 herein after “O’Connell”) further in view of Widdershoven (US20180180653 herein after “Widdershoven”)

Claim 27: Arisaka in view of Li teaches the sensor arrangement according to claim 26.  Arisaka fails to teach wherein the data stored in the memory comprises weight factors that are functions of the first and/or second measurement signals.
	However, O’Connell teaches capacitive sensor comprising differing unit cell structures (title).  O’Connell teaches that when detecting capacitance effects of differing unit cells, a variety of techniques can be used including weighting the capacitors [0026].  The techniques are not limited to subtraction and more complex mathematical techniques can be used in order to isolate the impact of capacitive effects of the gas/humidity sensitive layer [0033]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use weighting factors, as taught by O’Connell in order to apply a known technique to a known device in order to reduce capacitance effects of differing cells.
	Arisaka in view of Li further in view of O’Connell fails to teach wherein the weight factors are configured to be used to generate the result signal as a weighted mean of the first and second measurement signals.
	However, Widdershoven teaches that a plurality of capacitive sensor values can be weighted [0060] and that a weighted average can be applied to groups of signals measured with a pixelated sensor (a capacitive sensor array) but not to a sensor having only a single sensor cell. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply a weighted average to the capacitive sensor signals of Arisaka in view of Li in order to apply a known technique to a known device and more effectively remove noise. 

Claim 36:  Arisaka in view of Li teaches the method of claim 35, previous.  Arisaka in view of Li fails to teach wherein the data comprises weight factors.
	However, O’Connell teaches capacitive sensor comprising differing unit cell structures (title).  O’Connell teaches that when detecting capacitance effects of differing unit cells, a variety of techniques can be used including weighting the capacitors [0026].  The techniques are not limited to subtraction and more complex mathematical techniques can be used in order to isolate the impact of capacitive effects of the gas/humidity sensitive layer [0033]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use weighting factors, as taught by O’Connell in order to apply a known technique to a known device in order to reduce capacitance effects of differing cells.
	Arisaka in view of Li further in view of O’Connell fails to teach wherein the weight factors are configured to be used to generate the result signal as a weighted mean of the first and second measurement signals.
	However, Widdershoven teaches that a plurality of capacitive sensor values can be weighted [0060] and that a weighted average can be applied to groups of signals measured with a pixelated sensor (a capacitive sensor array) but not to a sensor having only a single sensor cell. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply a weighted average to the capacitive sensor signals of Arisaka in view of Li in order to apply a known technique to a known device and more effectively remove noise. 
	
Claims 28-29, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Arisaka in view of Li further in view of Suy et al. (US10921277 herein after “Suy”)
Claim 28: Arisaka in view of Li teaches the sensor arrangement according to claim 26. Arisaka in view of Li fails to teach wherein the data stored in the memory comprises a first filter function and a second filter function, wherein the first and second filter function are configured to be applied to the first and second measurement signals to generate the result signal.
	However, Suy teaches readout circuitry which calculates a drift of the first and second measurement signals (col. 9, line 45- col. 10, line 34. Claims 7-10).  This calculated drift is a result of the comparison (filter function) and the removal of data is filtering. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the filtering function (calculated drift removal) as taught by Suy, with the device of Arisaka in view of Li in order to measure, detect, and remove the effects of both permanent swelling and dielectric constant drift from both sensor signals. 

Claim 29: Arisaka in view of Li further in view of Suy teaches the sensor arrangement according to claim 28. Arisaka in view of Li fails to teach wherein the first and second filter function depend on noise properties and/or drift properties of the first and the second transducers.
	However, Suy teaches readout circuitry which calculates a drift of the first and second measurement signals (col. 9, line 45- col. 10, line 34. Claims 7-10).  This calculated drift is a result of the comparison (filter function) and the removal of data from the respective sensor signals is filtering. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the filtering function (calculated drift removal) as taught by Suy, with the device of Arisaka in view of Li in order to measure, detect, and remove the effects of both permanent swelling and dielectric constant drift from both sensor signals.

Claim 37.  Arisaka in view of Li teaches the method of claim 35, previous.  Arisaka in view of Li fails to teach wherein the data comprises a first filter function and a second filter function and the result signal is generated by applying the first filter function to the first measurement signal and the second filter function to the second measurement signal.
	However, Suy teaches readout circuitry which calculates a drift of the first and second measurement signals (col. 9, line 45- col. 10, line 34. Claims 7-10).  This calculated drift is a result of the comparison (filter function) and the removal of data is filtering. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the filtering function (calculated drift removal) as taught by Suy, with the device of Arisaka in view of Li in order to measure, detect, and remove the effects of both permanent swelling and dielectric constant drift from both sensor signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20040182153, US20060037393, US9513245: teach related capacitive humidity sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        12/16/22

/DAVID Z HUANG/Primary Examiner, Art Unit 2855